Citation Nr: 0024575	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-29 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat.

2.  The veteran has not demonstrated the existence of a 
verifiable stressor during service which could have resulted 
in PTSD.

3.  The veteran does not have PTSD as a result of military 
service.


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991 & Supp. 2000 ); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records do not reveal any evidence of a 
psychiatric disorder.  There were no complaints or findings 
of a psychiatric disorder on the veteran's separation 
examination in September 1968.  Service personnel records 
reveal that the veteran served on active duty for 1 year, 11 
months and 24 days.  He served in Vietnam for 4 months and 5 
days from April to September 1968.  His principal duty during 
that time was reported to be radio telegraph operator.  He 
did not receive any awards or decorations indicating 
participation in combat.

In November 1969 the veteran filed an application for service 
connection for a hearing loss and for residuals of a broken 
nose.  He indicated on that application that he felt that he 
had a hearing loss as a result of incoming rocket rounds and 
aircraft during his service in Vietnam.

The veteran was hospitalized at a VA facility from June to 
August 1990 primarily for treatment of drug dependence.  A 
diagnosis of PTSD was also noted during most of that period 
of hospitalization.  

On VA examination in October 1990 the veteran reported that 
while in Vietnam he was in radio communications and worked in 
combat zones.  During that time one of his best friends was 
drowned and that was quite traumatic.  He reported that 
during his time in Vietnam he was introduced to alcohol, 
heroin, morphine, marijuana and opium.  After service he 
began to have nightmares which had become very severe during 
the previous two years.  He complained of feeling numb and 
distant, difficulty communicating, irritability, short 
temper, depression and emotional lability.  Examination 
revealed that he was alert, cooperative and tense.  He 
established poor eye contact.  Judgment was good.  
Orientation was normal times three.  Insight was fair and 
memory was intact.  Affect was constricted, hyperalert, 
irritable and somewhat depressed.  Thought processes were 
coherent and goal directed.  Diagnoses were PTSD and 
polysubstance abuse currently in remission.

A psychiatric examination was done for the Pennsylvania 
Department of Disability Determination in November 1990.  It 
was reported that the veteran complained of nightmares, 
flashbacks, depression and rage.  Examination revealed that 
he appeared tense.  He was fully oriented and fully 
conscious.  Affect was depressed, apprehensive and tense.  He 
exhibited persecutory and depressive trends.  He spoke 
coherently and rationally.  Memory was intact.  Diagnoses 
were PTSD, polysubstance abuse and chronic depressive 
disorder.

The veteran was hospitalized at a VA facility in June 1991 
for detoxification and medical evaluation.  It was reported 
that he had been using heroine, cocaine and alcohol.  It was 
further reported that he had PTSD which was not well 
controlled and that he was resistive to treatment for that 
problem.

VA out-patient clinic records dated from September 1991 to 
February 1992 reveal that the veteran was seen occasionally 
for psychiatric treatment.  He reported difficulty 
controlling anger.  PTSD was diagnosed.

In a letter dated in April 1992 a licensed social worker 
reported that the veteran was emotionally, physically and 
sexually abused as a child.  He reported that the veteran was 
trained as a radio telephone operator in service, that he was 
primarily a combat oriented soldier and that he saw a good 
deal of action.  He was not able to share details of his 
experience.  The veteran reported that he lost friends in 
combat and that he experienced situations of high stress and 
danger.

In a rating action in September 1992 service connection was 
denied for PTSD on the basis that there was no objective 
evidence of a stressor.  

In a statement dated in November 1993 the veteran reported 
that when he previously filed his claim he was emotionally 
unable to explain the reasons for filing his claim.  He 
indicated that after therapy he became able to explain.  He 
reported that he began using drugs in Vietnam.  He related 
that on his first night in Vietnam he was guarding crypto 
equipment and had fallen asleep and was dreaming about the 
enemy attacking the camp when rockets and mortars started 
hitting.  He awakened and almost shot his sergeant thinking 
he was the enemy.  He stated that he was assigned to 
investigate a helicopter crash and there was blood everywhere 
which upset him.  He stated that there were rocket and mortar 
attacks several times a week and that five marine friends of 
his were killed by a rocket.  He was so upset about that 
incident that he shot a Vietnamese walking on an island.  He 
related that he was nearly killed by a sniper when he was 
climbing a telephone pole to string wire to an antenna.  He 
described nightmares, flashbacks and difficulty holding a job 
after service.

In a rating action in December 1993 the veteran's claim for 
service connection for PTSD was again denied on the basis 
that the evidence did not establish a verifiable stressor.

The veteran and his wife testified at a hearing before a 
hearing officer at the RO in  September 1994.  He stated that 
he was stationed at Chu Lai in Vietnam and that his regular 
duties were as a radio teletype operator working in a 
communications underground bunker.  He reported that he was 
also asked to climb telephone poles to string wire and 
antennas on the air strip at night because the pole climbers 
refused to do it and that he came under sniper fire several 
times while doing that.  He related that he was a good artist 
and that on one occasion he was asked to make drawings of a 
helicopter accident.  He stated that he never turned the 
drawing in because it was an awful mess.  He also testified 
about frequent rocket and mortar attacks and about the five 
marines who were killed.  He stated that he did not know the 
names of the marines or the unit they were assigned to.  The 
veteran's wife testified that she married the veteran in 
March 1970 and did not know that he was in Vietnam for some 
time because he never talked about it.  She related that in 
1990 the veteran began to drink, have nightmares and become 
violent in his sleep.  The veteran indicated that the only 
time he fired his weapon in Vietnam was when he killed a 
civilian.

Hospital reports reveal that the veteran was hospitalized at 
VA facilities in April, June and September 1993, in April and 
December 1994, from January to February 1995, in December 
1995 and in January 1996.  Those hospital admissions were 
primarily for treatment of substance abuse.  PTSD was also 
diagnosed during most of those periods of hospitalizations.  
During the December 1995 period of hospitalization it was 
reported that he served in the U.S. Army from 1960 to 1968 
and worked as a helicopter assault team member.  He reported 
that he was in Vietnam from 1967 to 1968 and had a fractured 
nose, fractured jaw and fractured right rib cage all during 
that period.  He was not hospitalized as a result of any of 
those injuries.  He also reported that he was a POW for two 
weeks.  

On VA examination in December 1996 the veteran complained of 
difficulty controlling his temper, intrusive thoughts, 
nightmares, flashbacks, guilt about coming home, difficulty 
sleeping, poor concentration and hypervigilance.  Examination 
revealed that he was alert, pleasant and cooperative.  He 
knew the month and year but not the date or day.  Mood and 
affect were depressed.  He had suicidal, homicidal and 
assaultive thoughts, but no plans to act on them.  Insight 
and judgment were fair.  The examiner opined that the veteran 
had PTSD of a complex nature related to both childhood 
molestation and primarily to Vietnam.  

A report was received from the U.S. Armed Services Center for 
Research of Unit Records in July 1998.  That report included 
a casualty report showing that the veteran's friend E.O. 
drowned in Vietnam in August 1969.  A unit history summary 
revealed that the veteran's unit arrived in Vietnam in May 
1968 and was assigned in support of the 23rd Infantry 
Division at Chu Lai.  Two weeks later the unit made its first 
downed aircraft recovery.  During the latter months of 1968 
the unit adopted an orphanage in the village of An Tan and 
contributed generously to its support and made numerous 
visits.  At the end of fiscal year 1968 the unit had flown 
12,473 accident/incident free combat hours.  The unit history 
summary contained no information about rocket or mortar 
attacks or sniper fire.  The U.S. Armed Services Center for 
Research of Unit Records  was unable to document enemy 
attacks at Chu Lai during the veteran's tour in Vietnam.  
Casualty data did not list a PFC F. as a non-hostile injury 
during the veteran's tour.  

The veteran testified at a hearing before the undersigned 
member of the Board in July 2000.  The veteran stated that he 
was trained as a radio teletype operator.  He related that 
when he got to Vietnam he was asked to climb poles to string 
cable and that he was shot at while on a pole trying to get 
an antenna higher.  He reported that five of his friends were 
killed and a couple of days later he shot a civilian 
fisherman.  He stated that he was numb and he casually walked 
back like nothing had happened.  The veteran's wife related 
that the veteran was working on a roof and when a helicopter 
came by he walked off the roof and fell.  The veteran 
indicated that he was not actually present when his friends 
were killed, but learned of their deaths from a friend.  They 
were killed by a rocket landing in an area near the veteran.  

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) on 
the basis of several diagnoses of PTSD in the record.  The 
Board further finds that all relevant facts have been 
properly developed to the extent possible given the veteran's 
failure to provide more specific information concerning 
alleged stressors and, therefore, the statutory obligation of 
the VA to assist in the development of the appellant's claim 
has been satisfied.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000).  Service connection for post- traumatic stress 
disorder requires medical evidence diagnosing the condition; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1999).

If a veteran engaged in combat with the enemy, he is entitled 
to have his lay statements accepted "as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the BVA finds 
by clear and convincing evidence that a particular stressful 
event ... did not occur."  Cohen v. Brown, 10 Vet.App. 128 at 
146-147 (1997).  "Section 1154(b) deals with the question of 
whether a particular disease or injury was incurred or 
aggravated in service-that is, what happened then-not the 
question of either current disability or nexus to service, as 
to which competent medical evidence is generally required."  
Caluza v. Brown, 7 Vet.App. 498, 507 (1995).

In Wood v. Derwinski, 1 Vet.App. 190 (1991) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board is not bound 
to accept a veteran's uncorroborated account of his in-
service experiences, nor was it bound to accept the 
unsubstantiated opinion of a social worker and a psychiatrist 
that alleged PTSD had its origin in a veteran's service.  The 
Court found that it was reasonable for the Board to require 
some corroboration of the events that the veteran alleged 
happened to him in service.  Furthermore, in that case the 
veteran was asked to provide additional information 
concerning his alleged stressor so the VA could make further 
attempts to assist in obtaining corroborating evidence.  With 
regard to the veteran's failure to provide such information 
the Court noted, "The factual data required, i.e., names, 
dates and places, are straightforward facts and do not place 
an impossible or onerous task on appellant.  The duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood at 193.  

The record contains several diagnoses of PTSD which are 
sufficient to establish a well-grounded claim, however, those 
diagnosis were based on inaccurate information provided to 
the examiners by the veteran.  Accordingly, the veteran's 
various statements and assertions must be examined more 
closely to determine whether there is credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

An underlying question of fact to be determined in this case 
is whether the veteran engaged in combat with the enemy.  A 
determination with regard to that question requires the Board 
to analyze the statements of the veteran in the context of 
the other evidence of record and the circumstances, 
conditions and hardships of his service.  In his attempt to 
establish a stressor the veteran has averred that he was 
involved in combat.  He has asserted that his location came 
under rocket and mortar attack on a regular basis and that he 
was shot at by snipers while on a telephone pole attempting 
to install antennas and wires.  In that regard, the Board 
notes that the unit history summary supplied by the U.S. 
Armed Services Center for Research of Unit Records made no 
mention of sniper or rocket attacks.  Indeed, the unit 
history indicated that by the end of the fiscal year during 
which the veteran departed Vietnam the unit had flown 12,473 
accident/incident free combat hours.  There is nothing in 
that unit history document to indicate that there was 
significant combat activity in the area of the unit's base 
camp.  The veteran was not awarded any combat citations as a 
result of his service in Vietnam.  His service personnel 
records show that he served as a radio telegraph operator.  
There is no indication in the information available from unit 
histories that anyone in his company engaged in heavy combat.  
He was never treated for any wounds sustained in combat.  

As noted above, if the veteran engaged in combat with the 
enemy, he is entitled to have his lay statements accepted as 
satisfactory evidence that the claimed events occurred, 
unless his descriptions are not consistent with the 
circumstances, conditions or hardships of service.  However, 
this "presumption" of the truthfulness of the veteran's 
assertions as to what he did in the war is predicated upon 
his having engaged in combat with the enemy.  The Board finds 
that he has not established that he did engage in combat with 
the enemy, and, therefore, his statements are not accepted as 
proof of the occurrence of the claimed events.

The veteran has asserted that five marines of his 
acquaintance were killed in a rocket attack near the 
veteran's quarters.  He admittedly did not witness their 
alleged death.  The VA has been unable to verify that 
incident because the veteran has not provided the names or 
the assigned unit of those individuals.  The death of an 
individual from the veteran's home town in Vietnam was 
verified, but that death cannot be considered a stressor with 
regard to his claim for service connection for PTSD since it 
took place almost a year after the veteran left active duty.  
There is no evidence other than his own statement to indicate 
that the veteran was ever a POW.  The reported shooting of a 
Vietnamese civilian is, likewise, unconfirmed by any 
supporting evidence.

Since the veteran has failed to show the existence of any 
verified stressors during his period of service, the 
diagnoses of PTSD made by various psychiatrists and social 
workers which were predicated on the existence of such 
stressors are not accepted by the Board.  Instead, the Board 
concludes that a diagnosis of PTSD is not supported.


ORDER

Entitlement to service connection for a psychiatric disorder 
claimed as PTSD is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

